Case: 1:20-cr-00251-SL Doc #: 25 Filed: 02/23/21 1 of 1. PagelD #: 130

Summit

Psychological
Associates, Inc.
www.summit-psychological.org

Administrative Offices:
90 North Summit St.
Akron, Ohio 44308
(234) 571-9110

(234) 571-9107 fax

C] Akron Center:
37 North Broadway St.
Suite 200
Akron, Ohio 44308
(330) 535-8181
(330) 535-9303 fax

Fy Akron Forensic Center:
37 North Broadway St,
Suite 100
Akron, Ohio 44308
(330) 535-8181
(330) 535-9336 fax

rT Canton Center:
$32 McKinley Ave NW
Canton, Ohic 44703
(330) 493-2554
(330) 493-9520 fax

ri Fremont Center:
Brady Building Suite 301
219 South Front 81.
Fremont, Ohio 43420
(567) 432-5070
(567) 314-0010 fax

Cj Medina Center:
Court Annex Building
755 Independence Dr
Medina, Ohio 44256
(330) 535-8181

| North Akron Center:
$57 North Main St.
Akron, Ohio 44310
(330) 787-0031
(234) 900-6016 fax

oO Ravenna Center:
6693 North Chestnut St.
Suite 235
Ravenna, Ohio 44266
(330) 296-3700
(340) 298-1460 fax

| Summit County Jail:
Behavioral Health Unit
205 E. Crosier St.
Akron, Ohio 44311
{330) 643-2145
(330) 643-5414 fax

oO Tiffin Center:
65 St. Francis Ave.
Tiffin, Ohio 44883
(833) 240-8206
(330) 535-9336 fax

 

February 17, 2021

U.S District Court

Provider: Dr. Sylvia O’Bradovich and Mr. Michael Stranathan
TAX ID: XX-XXXXXXX

Patient:

N/A

DOS:

N/A

Description of Service:

Psycho-Sexual Evaluation

Amount

$1500

Above is the cost and information regarding our psychosexual evaluation. Thank you!

Sincerely,

Sarah A. Phinojwala

 

Please return the bottom portion of the invoice with your check or credit card payment
so that the payment can be applied to the correct client account. Thank you.

Client:
Date of Service:

Amount Paid:

 

 

CARF Summit Psych

Associates, Inc. for the following programs:
‘Outpatient Treatment Integrated AoD/MH
{Adults}, Outpatient Treatment: integrated AaD/
MH [Children and Adolescents}. Cutpatient
Treatinent: Integrated AoD/MH {Criminal Justice),
and Case Management/Services Coordination:
Integrated AcD/MH (Adults),

Sormmit

Inc. is certified by QhigtHAS to
provida mental health services,
substance abuse services, and
Community Psychiatric Supportive
Treatment.

a Suramit gi
Associates, Inc. is an affiliate of
the County of Summit Alcohol,
Drug Addiction & Mental Health
Services Board.

Surnmit Psychological
Associates, Inc. ls an affiliate of
Stark County Mental Health &
AddictionRecowery.

Claims:

Amount billed: $1500

i= Mental Health ond Recovery Servicer oard
ot Seneon, Sanchitky Gnd Wyandot Counties

Summit Psychological Associates, Inc. is an
affillace of Mental Haalth and Recavery
Services Board of Seneca, Sandusky and
Wyandot Counties.

Ohio
Sa
Confizion

The Ohio Department of Rehabilitation and
Correction has accredited Summit
Paychological Associates, Inc. for its adult
sex offender trestment program.

Oh a Department of
1O | Youth services
‘The Ohic Department of Youth
Services has certHled Sumit
Psychological Associates, Inc. for its
adolescent sex offender treatment
program.

 
